                    Case 1:21-cv-10479-IT Document 30 Filed 02/24/21 Page 1 of 8

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-10399JVS(KSx)                                          Date   Feb. 24, 2021
 Title             Victor D. Menashe v. Biogen Inc. et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Plaintiff’s Motion for
                        Appointment as Lead Plaintiff and Appointment of Counsel

       Two individuals and one group filed a request to be appointed lead plaintiff: Nadia
Shash (Dkt. No. 8 (“Shash Mot.”)); Leonard Shapiro (Dkt. No. 12 “Shapiro Mot.”)); and
finally, the Biogen Investor Group, comprised of Alexander Bondarenko, Igor
Rabinovich, and Roman Suleymanov (Dkt. No. 14 ((“Biogen Invest. Grp. Mot”)).

      Shash also filed an opposition, as did Shapiro. Dkt. Nos. 19 (“Shash Opp.”), 23
(“Shapiro Opp.”). The Biogen Investor Group filed a statement of non-opposition. Dkt.
No. 21.

     Shash and Shapiro then filed replies. Dkt. Nos. 27 (“Shapiro Reply”), 28 (“Shash
Reply”), and 29.

      For the following reasons, the Court GRANTS Shash’s motion, and DENIES
Shapiro’s and the Biogen Investor Group’s.

                                                    I. BACKGROUND

       The Complaint, filed on November 13, 2020, alleges that Biogen Inc., Michel
Vounatsos, Jeffrey D. Capello, and Michael R. McDonnell violated Sections 10(b) and
20(a) of the Securities Exchange Act of 1934 (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule
10b-5 promulgated thereunder. Dkt. No. 1 at ¶ 2 (“Compl.”). The relevant time period
runs from October 22, 2019 to November 6, 2020. Id.¶ 1.


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 8
                 Case 1:21-cv-10479-IT Document 30 Filed 02/24/21 Page 2 of 8

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 20-10399JVS(KSx)                                 Date   Feb. 24, 2021
 Title          Victor D. Menashe v. Biogen Inc. et al

      The Complaint alleges that they made false and/or misleading statements in
connection with an investigational drug for Alzheimer’s disease. Id. ¶¶ 17-26.
Specifically, they made false and/or misleading statements and/or failed to disclose that:

         (1) the larger dataset did not provide necessary data regarding aducanumab’s
         effectiveness; (2) the EMERGE study did not and would not provide
         necessary data regarding aducanumab’s effectiveness; (3) the PRIME study
         did not and would not provide necessary data regarding aducanumab’s
         effectiveness; [and] (4) the data provided by the Company to the FDA’s
         Peripheral and Central Nervous System Drugs Advisory Committee did not
         support finding efficacy of aducanumab . . ..

Id. ¶ 27.

                                     II. LEGAL STANDARD

      The PSLRA sets forth the procedures for the selection of lead plaintiff in class
actions brought under the Exchange Act. 15 U.S.C. § 78u-4(a)(3)(B). A member of the
class may move the Court to serve as the lead plaintiff of the purported class not later
than 60 days after the date on which notice has been given to the prospective class of the
complaint. Id. § 78u-4(a)(3)(A)(i)(II). Then, “[n]ot later than 90 days after the date on
which a notice is published . . . the court shall consider any motion made by a purported
class member in response to the notice . . . and shall appoint as lead plaintiff the member
or members of the purported plaintiff class that the court determines to be the most
capable of adequately representing the interests of class members.” Id. § 78u-
4(a)(3)(B)(I).

       A rebuttable presumption exists that the most adequate plaintiff is the person or
group of persons that has either filed the complaint or requested to serve as lead plaintiff,
“in the determination of the court, has the largest financial interest in the relief sought by
the class,” and otherwise satisfies the requirements of Rule 23 of the Federal Rules of
Civil Procedure. Id. § 78u-4(a)(3)B)(iii).

      In the Ninth Circuit, In re Cavanaugh, 306 F.3d 726, 729–30 (9th Cir. 2002),
governs lead plaintiff selection and establishes a three-step process.

CV-90 (06/04)                          CIVIL MINUTES - GENERAL                          Page 2 of 8
                 Case 1:21-cv-10479-IT Document 30 Filed 02/24/21 Page 3 of 8

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-10399JVS(KSx)                               Date   Feb. 24, 2021
 Title          Victor D. Menashe v. Biogen Inc. et al

       First, as discussed above, timely and complete notice of the action must be
published. Id. at 729. Second, the district court considers the losses suffered by potential
lead plaintiffs and selects “the one who ‘has the largest financial interest in the relief
sought by the class’ and ‘otherwise satisfies the requirements of Rule 23 of the Federal
Rules of Civil Procedure.’” Id. at 730 (citing 15 U.S.C. § 78u-4(a)(3)(B) (iii)(I)). Thus,
the Court must determine which plaintiff “has the most to gain from the lawsuit.” Id.
Finally, the court focuses on that plaintiff to ensure that the proposed lead plaintiff
“satisfies the requirements of [Fed. R. Civ. P.] 23(a), in particular those of ‘typicality’
and ‘adequacy.’” Id. A plaintiff who satisfies the first two steps becomes the
“presumptively most adequate plaintiff.” Id.

     Other plaintiffs have the opportunity to rebut the presumptive lead plaintiff's
showing of typicality and adequacy. Id. (citing 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II)).

                                         III. DISCUSSION

A.       Appointment of Lead Plaintiff

         i.      PSLRA Prerequisites

      First, the Court considers whether the prospective lead plaintiffs timely filed their
request. The instant action was filed on November 13, 2020, meaning that the deadline
for any member of the class to move the Court to serve as lead plaintiff would be January
13, 2021. Each of the three prospective lead plaintiffs timely filed their requests to be
appointed lead plaintiffs. Shash, Shapiro, and the Biogen Investor Group filed on
January 12, 2021. Dkt. Nos. 8, 12, 14.

         Therefore, each plaintiff satisfies this factor.

         ii.     Financial Loss

      Second, the Court considers which prospective lead plaintiff has the largest
financial interest in the relief sought.



CV-90 (06/04)                           CIVIL MINUTES - GENERAL                      Page 3 of 8
                 Case 1:21-cv-10479-IT Document 30 Filed 02/24/21 Page 4 of 8

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 20-10399JVS(KSx)                               Date   Feb. 24, 2021
 Title          Victor D. Menashe v. Biogen Inc. et al

       Shash lost approximately $1,659,460 in connection with purchases of Biogen
securities at the time of the alleged fraud. Shash Mot., Dkt. No. 10-3 at 2. Shash had
purchased 13,931 shares at $343.00 per share on November 4, 2020, and sold the same
amount of shares merely five days later at $223.88 per share. Id. Shash underscores that
she suffered the greatest financial loss of all movants and that this loss makes her the
presumptive lead plaintiff in her opposition. Shash Opp. at 5, 7. Further, the Biogen
Investor Group supports Shash as the lead plaintiff by their non-opposition to her motion.
Dkt. No. 21 at 2.

      Shapiro lost approximately $177,155.14. Shapiro Mot., Dkt. No. 12-5. Shapiro
wrote 30 put options for Biogen stock, receiving $25,371.94 in option premiums and took
the contract to expiration where he expended $896,000 on purchasing 2,800 shares. Id.
Shapiro executed the transaction on November 5, 2020. Id.

      The Biogen Investor Group lost approximately $1,304,106. Biogen Invest. Grp.
Mot., Dkt. No. 16-1. Together, it purchased 24,200 shares of stock (21,200 shares
purchased at $292.50, 1,000 at $300.00, 1,100 at $287.50, 500 at $295.00, and 400 at
$310.00). Id. Divided by the three members of the Biogen Investor Group, this amounts
to approximately $434,702 per investor. Id. The Biogen Investor Group executed these
transactions on November 5-6, 2020.

       Shash suffered the greatest financial injury. Not only did Shash purchase the
greatest number of shares, but also, bought and sold those shares when they were at their
greatest difference. Therefore, this factor favors Shash, and under Cavanaugh, Shash is
the presumptive lead plaintiff.

         iii.    Rule 23(a) Requirements

      Finally, the Court considers whether the prospective lead plaintiffs satisfy the
requirements of Federal Rule of Civil Procedure 23(a), particularly those of adequacy and
typicality.

       “The typicality threshold is satisfied where the proposed lead plaintiff’s claims
arise from the same conduct from which the other class members’ claims and injuries
arise.” Teran v. Subaye, Inc., No. 11 Civ. 2614 (NRB), 2011 WL 4357362, at *5
(S.D.N.Y. Sept. 16, 2011) (internal quotation marks omitted). “The adequacy
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 4 of 8
                 Case 1:21-cv-10479-IT Document 30 Filed 02/24/21 Page 5 of 8

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 20-10399JVS(KSx)                                Date   Feb. 24, 2021
 Title          Victor D. Menashe v. Biogen Inc. et al

requirement is satisfied where (1) class counsel is qualified, experienced, and generally
able to conduct the litigation, (2) there is no conflict between the proposed lead plaintiff
and the members of the class, and (3) the proposed lead plaintiff has a sufficient interest
in the outcome of the case to ensure vigorous advocacy.” Foley v. Transocean Ltd., 272
F.R.D. 126, 131 (S.D.N.Y. 2011).

        Shash asserts that she “shares substantially similar questions of law and fact with
the members of the class” and like members of the class, purchased Biogen securities at
artificially inflated prices. Shash Mot. at 7. Shapiro asserts that Shash is inadequate
because she proffered no sworn declaration or other proof from which the Court could
evaluate her typical and adequacy to serve as lead plaintiff. Shapiro Opp. at 6.

       Shapiro asserts the same, namely because like other members of the class, he too
purchased Biogen securities at artificially inflated prices and also has no conflicts with
the interests of the members of the class. Shapiro Mot. at 10-11. Shapiro adds that
because he filed a securities class action in the District of Massachusetts as well, he meets
the Rule 23 requirements more so than Shash. See Shapiro v. Biogen Inc. et al., No.
1:21-cv-10017-IT (D. Mass). That action names two additional defendants not present
here. Shash asserts that Shapiro is inadequate and atypical because he only engaged in
options trading. Shash Opp. at 16.

       The Biogen Investor Group argues that it also satisfies this requirement because,
like Shapiro and Shash, it purchased Biogen securities at artificially inflated prices.
Biogen Invest. Grp. Mot. at 8. Biogen adds that it is an appropriate group to be
considered as lead plaintiff as well, as it is a “small and cohesive group of three
investors.” Id. at 9-10. Shash contends that this purported group is inappropriate because
other than familial ties between two of the members of the group, the group is otherwise
unrelated and it engaged only in option trading and short-selling. Shash Opp. at 9-13.

       The Court explores the typicality and adequacy requirements for each party. While
each party advances substantially the same argument in favor of it satisfying the Rule
23(a) requirements, upon review, the Court finds otherwise.




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 5 of 8
                 Case 1:21-cv-10479-IT Document 30 Filed 02/24/21 Page 6 of 8

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 20-10399JVS(KSx)                                Date   Feb. 24, 2021
 Title          Victor D. Menashe v. Biogen Inc. et al

       First, the Biogen Investor Group suffers from group cohesion issues. The Biogen
Investor Group’s members reside in Minnesota, Pennsylvania, and Florida, and other than
their “shared belief in the merits of this action” and “shared desire to achieve the best
possible result for the Class” (and other shared beliefs and preparedness), they seemingly
share no other relationship. Dkt. No. 16-4 ¶¶ 2-4, 7. Sakhrani v. Brightpoint, Inc., 78 F.
Supp. 2d 845, 847 (S.D. Ind. 1999) (“Where the members of the group do not share
business or other relationships independent of the lawsuit, however, this court concludes
that appointment of such an artificial group of persons as lead plaintiffs should be rare
under the PSLRA.”); In re Network Assocs., Inc., Sec. Litig., 76 F. Supp. 2d 1017, 1019
(N.D. Cal. 1999). Therefore, because this group appears artificial and shares little in
common, the Court finds that it does not meet the adequacy and typicality requirements
of Rule 23(a).

       Second, the Biogen Investor Group and Shapiro may not have claims typical of the
class, particularly owing to the fact that its investors engaged in options trading. Cook v.
Allergan PLC, 2019 WL 1510894, at *2 (S.D.N.Y. Mar. 21, 2019); In re Critical Path,
Inc. Sec. Litig., 156 F. Supp. 2d 1102, 1109 (N.D. Cal. 2001). Shash claims that Shapiro
may have atypical claims because he only engaged in options trading. Shash Opp. at 16.
While Shapiro did sell 30 put options for Biogen shares, he also purchased 2,800 Biogen
shares as the termination of those put options. Dkt. No. 12-1 at 9; Shapiro Reply at 5.
Shapiro also cites to a series of laws for the proposition that even though he sold put
options, his claims may still be typical. Shapiro Reply at 6. However, despite these
cases, it is clear that Shapiro will have at lest some claims that are not typical of those of
the class members that merely purchased shares.

       Third, Shash’s motion gives the Court little to consider her adequacy and
typicality. Here, the Court agrees with Shapiro that Shash provided little information
“regarding her experience in securities markets, her trading history or strategy, [or] [] any
indication whether the trades she allegedly executed were made by her personally or by
her broker, dealer, or some other third party who may have exercised their own
discretion.” Shapiro Opp. at 6-7. Nonetheless, Shash claims that Shapiro’s assertions
here are insufficient to rebut the presumption in favor of her as the lead plaintiff. Shash
Reply at 3.



CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 6 of 8
                 Case 1:21-cv-10479-IT Document 30 Filed 02/24/21 Page 7 of 8

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 20-10399JVS(KSx)                               Date   Feb. 24, 2021
 Title          Victor D. Menashe v. Biogen Inc. et al

       Each movant suffers from adequacy and typicality flaws. However, the Court
finds that Shash has made a sufficient preliminary showing. Shash has been investing for
ten years, is a CEO of a company, a licensed attorney, and a business school graduate.
Dkt. No. 9 at 8. While the Court acknowledges that Shash failed to proffer a sworn
declaration to the same, see Shapiro Opp. at 7-8, the Court declines to view that failure as
dispositive of whether Shash would be an adequate lead plaintiff. See Pirelli Armstrong
Tire Corp. Retiree Med. Benefits Tr. v. LaBranche & Co., 229 F.R.D. 395, 417-18
(S.D.N.Y. 2004). Moreover, Shapiro’s claim here is insufficient to rebut the presumption
of Shash as the lead plaintiff. 15 U.S.C. § 78u-4(a)(2)(A).

      In summary, the first factor is neutral as to all prospective lead plaintiffs. The
second factor favors Shash. The third factor, while not clearly favoring any single
movant, tends to Shash’s favor. Therefore, the Court appoints Shash as lead plaintiff.

B.       Appointment of Lead Counsel

      Once the Court has designated a lead plaintiff, the lead plaintiff “shall, subject to
the approval of the court, select and retain counsel to represent the class.” 15 U.S.C. §
78u-4(a)(3)(B)(v). “[T]he district court does not select class counsel at all.” Cavanaugh,
306 F.3d at 732. “The district court should not reject a lead plaintiff's proposed counsel
merely because it would have chosen differently.” Cohen v. U.S. Dist. Court, 586 F.3d
703, 711 (9th Cir. 2009). Rather, “if the lead plaintiff has made a reasonable choice of
counsel, the district court should generally defer to that choice.” Id. at 712.

       Here, Shash has selected the Rosen Law Firm, P.A. as lead counsel. The Firm has
significant background in litigating similar cases. See Dkt. No. 10-4. It also has “been
actively researching the class’ and Movant’s claims – reviewing publicly available
financial [sic] and other documents while gathering information in support of the claims
against the Defendants...” Shash Mot. at 8. The Court sees no reason to reject Shash’s
proposed counsel.

      Therefore, the Court GRANTS Shash’s request to approve the Rosen Law Firm,
P.A. as lead counsel.



CV-90 (06/04)                          CIVIL MINUTES - GENERAL                       Page 7 of 8
                 Case 1:21-cv-10479-IT Document 30 Filed 02/24/21 Page 8 of 8

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 20-10399JVS(KSx)                                           Date     Feb. 24, 2021
 Title          Victor D. Menashe v. Biogen Inc. et al

                                       IV. CONCLUSION

      For the foregoing reasons, the Court GRANTS Shash’s motion, and DENIES
Shapiro’s and the Biogen Investor Group’s.

                 IT IS SO ORDERED.




                                                                                              :        0

                                                       Initials of Preparer      lmb




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                    Page 8 of 8
